Case 4:18-cr-00239-A Document 51 Filed 11/16/18                  --r-----~~.s'.D~I~sr~ru~c~rnc~o~u=Rr=------- ~·~
                                                              Page 1 of 3 PageID 123                .
                                                                      NORTHERl~ DISTRICT OF TEX/i ~
                                                                                     FILED                   ,
                         IN THE UNITED STATES DISTRICT COU T
                         FOR THE NORTHERN DISTRICT OF TEX \.S                       ' ',,
                                                                                       V
                                                                                            1
                                                                                            I
                                                                                                6;
                                 FORT WORTH DIVISION

UNITED STATES OF AMERICA

v.                                           No. 4:18-CR-239-A

SONIA CANTU (02)

                                   FACTUAL RESUME

I.     Plea:

       The defendant is pleading guilty to Count One of the Superseding Information,
charging Conspiracy to Possess with Intent to Distribute Methamphetamine, in violation
of21 U.S.C. § 846 (21 U.S.C. § 841(a)(l) and (b)(1)(C)).

II.    Penalties:

       The penalties the Court can impose include:

       a.      imprisonment for a period not to exceed twenty (20) years;

       b.      a fine not to exceed one million dollars ($1 ,000,000), or both such fine and
               imprisonment;

       c.      a term of supervised release of not less than three (3) years, which may be
               mandatory under the law and will follow any term of imprisonment. If the
               defendant violates any condition of the term of supervised release, the
               Court may revoke such release term and require that the defendant serve an
               additional period of confinement;

       d.      a mandatory special assessment of $1 00;

       e.      forfeiture of property; and

       f.      costs of incarceration and supervision.




Factual Resume- Page 1
          Case 4:18-cr-00239-A Document 51 Filed 11/16/18                   Page 2 of 3 PageID 124



          III.    Elements of the Offense:

                 In order to establish the offense alleged in Count One of the Superseding
          Information, the government must prove the following elements beyond a reasonable
          doubt:

                                    That two or more persons, directly or indirectly, reached an
                                    agreement to possess with intent to distribute a controlled substance,
                                    as charged in the Superseding Information;

                  Second:           That the defendant knew of the unlawful purpose of the agreement;

                 Third:             That the defendant joined in the agreement willfully, that is, with the
                                    intent to further its unlawful purpose; and

                 Fourth:            That the overall scope of the conspiracy involved a mixture and
                                    substance containing a detectable amount of methamphetamine.

          IV.     Stipulated Facts:

) C--··           Beginning in or before Pnt~st 201 7, and continuing thereafter until on or around
          July 11,2018, in the Fort Worth Division of the Northern District of Texas, defendant
          Sonia Cantu, along with others, did knowingly and intentionally combine, conspire,
          confederate, and agree to engage in conduct in violation of21 U.S.C. § 841(a)(l) and
          (b)(l)(C), namely, to possess with intent to distribute a mixture and substance containing
          a detectable amount of methamphetamine, a Schedule II controlled substance.

                   On July 11, 2018, law enforcement stopped a car being driven by co-defendant
          Bobby Campbell in Fort Worth, Texas. Law enforcement eventually searched the car and
          found, among other items, apptgxiw.ately 200 ~ams ofmethamphetamine. Campbell was
          arrested. Later that day, law enforcement searched a hotel room associated with Cantu in
          Fort Worth, Texas. Law enforcement found, among other items, baggies and drug
          paraphernalia in the hotel room. During a post-Miranda interview, Cantu admitted to
          obtaining dealer-amount quantities of methamphetamine from Campbell and
          redistributing the methamphetamine to individuals in the Fort Worth area.




          Factual Resume - Page 2
Case 4:18-cr-00239-A Document 51 Filed 11/16/18              Page 3 of 3 PageID 125



        Cantu stipulates to the above facts, and admits that she conspired with at least one
individual to possess methamphetamine with intent to distribute it.

       AGREED AND STIPULATED on this             ~ q"" day of Oc.hJ~t/ , 2018.
 C::L)r\V:\-=C:o c{\LL                         ~
SONIA CANTU                                      WILLIAM BIGGS
Defendant                                        Counsel for Defendant




Factual Resume- Page 3
